Beotles, O. J.
1. Where a summons of garnishment is issued and the garnishee answers, admitting possession of effects, and the garnishment is dissolved by a claimant by giving the required bond, the claimant has the right, at any time before judgment is entered in favor of the plaintiff upon the bond, to traverse under oath the answer of the garnishee and cause an issue to be made thereon. Gordon v. Wilson, 99 Ga. 354 (1) (27 S. E. 762).
2. Under the above-stated ruling the court in the instant case erred in refusing to grant a continuance of the case (the motion being based upon the absence of the claimant because of illness, and the showing being in all respects regular and complete and uncontradicted, and it appearing that the case had never'been continued before), the refusal being based on the ground that, the garnishees having filed their answer admitting indebtedness to the defendant, and the claimant having dissolved the garnishment by giving bond and having failed to traverse the answer (the answer being filed long before the garnishment was dissolved), no issue was made which could have been submitted for trial. *235The error in refusing to continue the case rendered the further proceedings nugatory.
Decided April 14, 1926.
H. T. Hicks, E. L. Stephens, for plaintiff in error.
Charles S. Claxton, contra.

Judgment reversed.


Lulce, J., concurs. Bloodworth, J., not participating, on account of illness.